DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed September 17, 2020 and November 5, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-16 of U.S. Patent No. 10,628,438. Claims 23-39 of the instant application are anticipated patent claims 1-11 and 13-16 in that claims 1-11 and 13-16 contain all the limitations of claims 23-39 of the instant 

US Application – 16/999,035
23. A method for providing interoperability between a first database system and a different, second database system, the method comprising:

intercepting, from a database application, a particular query directed to the first database system, wherein the particular query is written for a first data model supported by the first database system;

translating the particular query into a plurality of queries directed to the second database system, wherein plurality of queries are written for a second, different data model supported by the second database system;


executing the translated queries on the second database system; and based on a plurality of replies received from the second database system, generating a particular reply directed to the database application.

24. The method of claim 23, wherein the first data model is a list data model and the second data model is a table data model.

25. The method of claim 23, wherein the first data model is a serial data model and the second data model is a concurrent data model.

26. The method of claim 23, wherein the first data model is a column-store data model and the second data model is a row data model.



28. The method of claim 23, wherein the second database is a PostgreSQL database.

29. The method of claim 23, wherein the particular query is written in Q.

30. The method of claim 23, wherein intercepting the particular query comprises natively receiving the particular query from the database application using a first wire protocol, wherein executing the translated queries on the second database system comprises natively sending the translated queries to the second database system using a second, different wire protocol, the method further comprising:

and natively sending the particular reply to the database application using the first wire protocol.

31. The method of claim 30, wherein the first wire protocol is the QIPC protocol.
32. The method of claim 30, wherein the second wire protocol is the PG wire protocol.

33. The method of claim 23, further comprising performing a bridging authentication operation comprising (i) performing a first authentication operation with the first database system using a set of user credentials provided by the database application and (ii) performing a second, different authentication operation with the second database system using the set of user credentials.

intercepting, from a database application, a particular query directed to the first database system, wherein the particular query is written for a first data model supported by the first database system;

translating the particular query into a plurality of queries directed to the second database system, wherein plurality of queries are written for a second, different data model supported by the second database system; 

executing the translated queries on the second database system; and based on a 




35. The machine readable medium of claim 34, wherein the set of instructions for intercepting the particular query comprises a set of instructions for natively receiving the particular query from the database application using a first wire protocol, wherein the set of instructions for executing the translated queries on the second database system comprises a set of instructions for natively sending the translated queries to the second database system using a second, different wire protocol, the program further comprising sets of instructions for:


and natively sending the particular reply to the database application using the first wire protocol.

36. The machine readable medium of claim 34, wherein the set of instructions for translating the particular query into the plurality of queries comprises a set of instructions for caching metadata to resolve variable references, said metadata comprising a mapping between variables in the first data model and properties of objects in the second data model.

37. The machine readable medium of claim 34, the program further comprising sets of instructions for performing a bridging authentication operation, the set 

performing a first authentication operation with the first database system using a set of user credentials provided by the database application; 

and performing a second, different authentication operation with the second database system using the set of user credentials.

38. The machine readable medium of claim 34, wherein the first data model is a list data model and the second data model is a table data model.

39. The machine readable medium of claim 34, wherein the first data model is a column-store data model and the second data model is a row data model.

1. A method for providing interoperability between a first database system and a different, second database system, the method comprising: 

intercepting, from a database application, a particular query directed to the first database system, wherein the particular query is written for a first data model supported by the first database system; 

translating the particular query into a plurality of queries directed to the second database system, wherein the plurality of queries are written for a second, different data model supported by the second database system, wherein the plurality of 
executing the translated queries on the second database system; and based on a plurality of replies received from the second database system, generating a particular reply directed to the database application.

2. The method of claim 1, wherein the first data model is a list data model and the second data model is a table data model.

3. The method of claim 1, wherein the first data model is a serial data model and the second data model is a concurrent data model.

4. The method of claim 1, wherein the first data model is a column-store data model and the second data model is a row data model.

5. The method of claim 1, wherein the first database is a kdb+ database.

6. The method of claim 1, wherein the second database is a PostgreSQL database.

7. The method of claim 1, wherein the particular query is written in Q.

8. The method of claim 1, wherein intercepting the particular query comprises natively receiving the particular query from the database application using a first wire protocol, wherein executing the translated queries on the second database system comprises 
natively sending the translated queries to the second database system using a second, different wire protocol, the method further comprising: 


and natively sending the particular reply to the database application using the first wire protocol.

9. The method of claim 8, wherein the first wire protocol is the QIPC protocol.
10. The method of claim 8, wherein the second wire protocol is the PG wire protocol.

11. The method of claim 1, further comprising performing a bridging authentication operation comprising (i) performing a first authentication operation with the first database system using a set of user credentials provided by the database application and (ii) performing a second, different authentication operation with the second database system using the set of user credentials.


intercepting, from a database application, a particular query directed to the first database system, wherein the particular query is written for a first data model supported by the first database system; 

translating the particular query into a plurality of queries directed to the second database system, wherein the plurality of queries are written for a second, different data model supported by the second database system; 

executing the translated queries on the second database system; and based on a wherein the first data model is a serial data model and the second data model is a concurrent data model.

14. The machine readable medium of claim 13, wherein the set of instructions for intercepting the particular query comprises a set of instructions for natively receiving the particular query from the database application using a first wire protocol, wherein the set of instructions for executing the translated queries on the second database system comprises a set of instructions for natively sending the translated queries to the second database system using a second, different wire protocol, the program further comprising sets of instructions for:



and natively sending the particular reply to the database application using the first wire protocol.

15. The machine readable medium of claim 13, wherein the set of instructions for translating the particular query into the plurality of queries comprises a set of instructions for caching metadata to resolve variable references, said metadata comprising a mapping between variables in the first data model and properties of objects in the second data model.

16. The machine readable medium of claim 13, the program further comprising sets of instructions for performing a bridging authentication operation, the set 

performing a first authentication operation with the first database system using a set of user credentials provided by the database application; 

and performing a second, different authentication operation with the second database system using the set of user credentials.




References Cited
	Prior Art Fujiyama et al. (US 8,250,027) taught a method for migrating a system from a current database management system to another new database management system. The application converts an SQL request for an old DB, before a migration to an SQL for a new DBMS, then subsequently converts the SQL into a protocol that depends on a new DBMS. Fujiyama fails to teach translating a query written in a first data model supported by a first database into a plurality of queries written in a different data model supported by a second distinct database.
	Prior Art Ghatare (US 7,904,487) taught a system for translating access requests between a format suitable for a relational database and a different format used by an application. When the system receives a data access request from the application, the system accesses a mapping catalog and translates the request based on the mapping catalog. The translated request is then provided to the relational database. Ghatare fails to teach translating a query written in a first data model supported by a first database into a plurality of queries written in a different data model supported by a second distinct database.
	Prior Art Britton et al. (US 7,813,604) taught a method for enterprise application integration that uses "connectors" to provide interfaces to respective disparate database systems. The connectors can translate between a native language (or API) of the 
	Prior Art Fong (US 6,704,747) taught a system and method for providing access to a relational database using object-oriented structural query language ("OSQL"). The method and system utilizes a universal frame model database schema for translating the structure, contents, and functionality of legacy databases into the frame model to provide interoperability between various databases and, in particular, relational databases and object-oriented databases. Fong fails to teach translating a query written in a first data model supported by a first database into a plurality of queries written in a different data model supported by a second distinct database.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437